DETAILED ACTION

1.	This Office action is responsive to the application filed 12/31/2020.  The Drawings are accepted by the Examiner.  Claims 1-24 are presented for examination.  
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 	
	
2.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


s 1-24 are rejected under 35 U.S.C. 103 as being unpatentable over the admitted prior art (see Background of present specification) in view of Ramachandran et al. (US 2019/0114230).
17. 	A system for restoring data, the system comprising: 
a storage medium having stored thereon a sequence of 
instructions (corresponds to storage for instructions inherent within a computer system, see Background Art; see the figures of Ramachandran for storage/memory); and 
a processor that executes the sequence of instructions to cause the processor to perform acts comprising (corresponds to a processor inherent within a computer system, see Background Art; see the figures and discussion of processors in the specification of Ramachanndran), 
receiving an instruction to restore (corresponds to restore and/or recovery discussed in the Background Art and Ramachandran) a particular data state (corresponds to “state” discussed in the Background Art and Ramachandran) to a primary node (corresponds to primary node, see Background Art; corresponds to “source distributed storage system”, “source system node, see figs and spec of Ramachandran); from a backup snapshot at a backup node (corresponds to “Node B…disaster recovery site, see Background Art; corresponds to “target distributed storage system, see Ramachandran) by: 
identifying a snapshot coverage gap between a primary node snapshot (corresponds to “primary site…very latest snapshots”, see Background Art; corresponds to Snapshots HV-E 1361/146, see Ramachandran) at the primary node and the backup snapshot at the backup node (corresponds to “Node B…copy of the latest snapshots”, see Background; corresponds to “HV-E Change Blocks 1381/1382”, see Ramachandran); 
(corresponds to “Node C…last 100 snapshots, see Background; corresponds to H-A snapshots 186, HV-A Change Blocks 188, see Ramachandran) that fills the snapshot coverage gap; and -51-PATENT 
Attorney Docket No.: NUT-PAT-823 restoring the particular data state by performing a differencing operation (corresponds to Difference Data 137, see Ramachandran fig 1E, “set of difference data 137…can combine with the last registered snapshot 146 to form a reconstructed virtual disk 148”, see [0058]) between the primary node snapshot, the backup snapshot at the backup node, and the intervening snapshot at the another backup node.

Because generating difference data during recovery/restore of a data state of a node is well known as demonstrated by Ramachandran to improve performance, it would have been obvious to use such a scheme to restore/recover data state of the admitted prior art primary node.  Therefore, the claimed invention would have been obvious to one of ordinary skill in the art before the effective filing data of the claimed invention.
Independent claims 1 and 9 define embodiments similar in scope to that of claim 17 and are rejected accordingly.
The remaining dependent claim features are expressly or inherently found in the applied art.  The claimed “policy” can correspond to the “DR policy”, see [0049]


Any response to this action should be mailed to:

Commissioner for Patents
PO Box 1450
Alexandria, VA 22313-1450

or faxed to:
(571) 273-8300, (for Official communications intended for entry)
Or:

		Or:
Via e-mail at Jack.Lane@uspto.gov (for Non-Official or Draft communications, please label “Non-Official or “DRAFT”)

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jack Lane whose telephone number is 571 272-4208.  The examiner can normally be reached on Mon-Fri 8am to 5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Reg Bragdon can be reached on 571 272-4204.  
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is 571 272-2100.

/JOHN A LANE/
Primary Examiner, Art Unit 2139